AO 106 (Rev. Case:    4:19-mj-07384-SPM
             06/09) Application for a Search Warrant   Doc. #: 1 Filed: 09/20/19 Page: 1 of 17 PageID #: 1


                                    UNITED STATES DISTRICT COURT
                                                                 for the                                                    FILED
                                                      Eastern District
                                                   __________  Districtofof
                                                                          Missouri
                                                                            __________                                 ___________________
                                                                                                                         SEP 20 2019

             In the Matter of the Search of                                                                            U.S. DISTRICT COURT
                                                       )
                                                       )                                                             EASTERN DISTRICT OF MO
                                                                           Case No.        4:19 MJ 7384 SPM
     SAMSUNG CELL PHONE MODEL SM-G965U, IMEI:          )                                                                     ST. LOUIS
     356420092409267, CURRENTLY BEING HELD AS EVIDENCE )
     WITHIN THE EASTERN DISTRICT OF MISSOURI           )
                                                       )

                                          APPLICATION FOR A SEARCH WARRANT
            David Herr
        I, __________________________________,         a federal law enforcement officer or an attorney for the government
request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
SEE ATTACHMENT A


located in the            EASTERN             District of              MISSOURI              , there is now concealed

                                                            SEE ATTACHMENT B

         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ✔ evidence of a crime;
              ✔ contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                   a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
            Code Section                                                       Offense Description
             18, USC, § 2113                            Bank Robbery



         The application is based on these facts:

                                SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

          ✔ Continued on the attached sheet.
              Delayed notice of       days (give exact ending date if more than 30 days:                               ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                            Applicant’s signature
                                                                       Special Agent David Herr
                                                                       Federal Bureau of Investigation (FBI)
                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date:             9/20/2019
                                                                                              Judge’s signature

City and state: St. Louis, MO                                          Honorable Shirley Padmore Mensah, U.S. Magistrate Judge
                                                                                            Printed name and title
                                                                                      AUSA: Edward L. Dowd, III
  Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 2 of 17 PageID #: 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE SEARCH OF A                   )
SAMSUNG CELL PHONE MODEL SM-                       )     No. 4:19 MJ 7384 SPM
G965U, IMEI: 356420092409267,                      )
CURRENTLY BEING HELD AS                            )
EVIDENCE WITHIN THE EASTERN                        )     FILED UNDER SEAL
DISTRICT OF MISSOURI                               )

               AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                              FOR A SEARCH WARRANT

          I, David Herr, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

          1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property – an

electronic device – described in Attachment A, which is currently in law enforcement

possession, and the extraction from that property of electronically stored information described

in Attachment B.

          2.     I am a Special Agent with the Federal Bureau of Investigation, and have been

since 1998. I have received training at the FBI Academy in Quantico, Virginia, in criminal and

national security investigative techniques. I am currently assigned to the Violent Crime Squad in

the St. Louis Division and investigate violations of federal criminal law, including carjacking,

bank robbery, extortion, kidnapping, interstate transportation of stolen property, and Hobbs Act

robberies. I have been the affiant and/or received training on search warrants involving these

crimes.

          3.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
     Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 3 of 17 PageID #: 3



to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.      Based on the facts set forth in this affidavit, and in my opinion as an experienced,

trained violent crimes investigator there exists probable cause to believe that a violation of Title

18, United States Code, Section 2113 (bank robbery) has been committed by known and

unknown persons.       There is also probable cause to search the information described in

Attachment A for evidence and instrumentalities of this crime as further described in Attachment

B.

       LOCATION TO BE SEARCHED AND IDENTIFICATION OF THE DEVICE

        5.      The property to be searched is a SAMSUNG CELL PHONE MODEL SM-

G965U, IMEI: 356420092409267 (“Device”). The device is currently located at the St. Louis

Division of the Federal Bureau of Investigation, in the Eastern District of Missouri.

        6.      The applied-for warrant would authorize the forensic examination of the device

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                     TECHNICAL TERMS

        7.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals.    These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                                                 2
Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 4 of 17 PageID #: 4



         from the phone.      In addition to enabling voice communications, wireless

         telephones offer a broad range of capabilities. These capabilities include: storing

         names and phone numbers in electronic “address books;” sending, receiving, and

         storing text messages and e-mail; taking, sending, receiving, and storing still

         photographs and moving video; storing and playing back audio files; storing

         dates, appointments, and other information on personal calendars; and accessing

         and downloading information from the Internet. Wireless telephones may also

         include global positioning system (“GPS”) technology for determining the

         location of the device.

      b. Digital camera: A digital camera is a camera that records pictures as digital

         picture files, rather than by using photographic film. Digital cameras use a

         variety of fixed and removable storage media to store their recorded images.

         Images can usually be retrieved by connecting the camera to a computer or by

         connecting the removable storage medium to a separate reader.          Removable

         storage media include various types of flash memory cards or miniature hard

         drives. Most digital cameras also include a screen for viewing the stored images.

         This storage media can contain any digital data, including data unrelated to

         photographs or videos.

      c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

         handheld digital storage device designed primarily to store and play audio, video,

         or photographic files. However, a portable media player can also store other

         digital data. Some portable media players can use removable storage media.

         Removable storage media include various types of flash memory cards or

                                          3
Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 5 of 17 PageID #: 5



         miniature hard drives. This removable storage media can also store any digital

         data. Depending on the model, a portable media player may have the ability to

         store very large amounts of electronic data and may offer additional features such

         as a calendar, contact list, clock, or games.

      d. GPS: A GPS navigation device uses the Global Positioning System to display its

         current location. It often contains records the locations where it has been. Some

         GPS navigation devices can give a user driving or walking directions to another

         location. These devices can contain records of the addresses or locations involved

         in such navigation.      The Global Positioning System (generally abbreviated

         “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

         contains an extremely accurate clock. Each satellite repeatedly transmits by radio

         a mathematical representation of the current time, combined with a special

         sequence of numbers. These signals are sent by radio, using specifications that

         are publicly available. A GPS antenna on Earth can receive those signals. When

         a GPS antenna receives signals from at least four satellites, a computer connected

         to that antenna can mathematically calculate the antenna’s latitude, longitude, and

         sometimes altitude with a high level of precision.

      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

         for storing data (such as names, addresses, appointments or notes) and utilizing

         computer programs.       Some PDAs also function as wireless communication

         Devices and are used to access the Internet and send and receive e-mail. PDAs

         usually include a memory card or other removable storage media for storing data

         and a keyboard and/or touch screen for entering data. Removable storage media

                                           4
Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 6 of 17 PageID #: 6



         include various types of flash memory cards or miniature hard drives. This

         removable storage media can store any digital data. Most PDAs run computer

         software, giving them many of the same capabilities as personal computers. For

         example, PDA users can work with word-processing documents, spreadsheets,

         and presentations. PDAs may also include global positioning system (“GPS”)

         technology for determining the location of the device.

      f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

         than a notebook, that is primarily operated by touching the screen.       Tablets

         function as wireless communication Devices and can be used to access the

         Internet through cellular networks, 802.11 “wi-fi” networks, or otherwise.

         Tablets typically contain programs called apps, which, like programs on a

         personal computer, perform different functions and save data associated with

         those functions. Apps can, for example, permit accessing the Web, sending and

         receiving e-mail, and participating in Internet social networks.

      g. Pager: A pager is a handheld wireless electronic device used to contact an

         individual through an alert, or a numeric or text message sent over a

         telecommunications network. Some pagers enable the user to send, as well as

         receive, text messages.

      h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

         numeric address used by computers on the Internet. An IP address is a series of

         four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

         Every computer attached to the Internet computer must be assigned an IP address

         so that Internet traffic sent from and directed to that computer may be directed

                                           5
  Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 7 of 17 PageID #: 7



               properly from its source to its destination. Most Internet service providers control

               a range of IP addresses. Some computers have static—that is, long-term—IP

               addresses, while other computers have dynamic—that is, frequently changed—IP

               addresses.

            i. Internet: The internet is a global network of computers and other electronic

               devices that communicate with each other. Due to the structure of the internet,

               connections between devices on the internet often cross state and international

               borders, even when the devices communicating with each other are in the same

               state.

       8.      Based on my training, experience, and research, I know that the Device has

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS navigation, and PDA. In my training and experience, examining data stored on devices of

this type can uncover, among other things, evidence that reveals or suggests who possessed or

used the Device.

                                      PROBABLE CAUSE

       9.      On April 29, 2019 at approximately 5:45 pm, a white male suspect entered the

Electro Savings Credit Union, located at 12400 Tesson Ferry Road, in St. Louis, MO within the

Eastern District of Missouri. The credit union's surveillance showed the suspect appear to look

around the branch for a short period of time, otherwise referred to as “casing” the area, prior to

exiting the branch. The suspect's physical description and some of the clothing worn would

match that of a suspect during a bank robbery that would take place three days later at the same

location.



                                                 6
  Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 8 of 17 PageID #: 8



       10.     On May 2, 2019, at approximately 5:57 pm, a white, male suspect entered the

same Electro Savings Credit Union. The suspect approached the bank employees, withdrew a

firearm and announced the robbery. The suspect directed the employees to the rear area of the

branch where the vault was located and ordered one of the employees to open the vault, which

they did. The suspect stole approximately $142,000 in US Currency belonging to the credit

union. The suspect indicated that there was a bomb placed near the bank that would detonate if

anyone used their cellular phones. The suspect took the money and exited the credit union.

       11.     Through interviews of witnesses and review of the credit union’s surveillance

video, the following description of the suspect was formulated: white male, approximately 6’0”,

thin build, mid to late 60’s, possibly a fake mustache, and bowed leg(s).

       12.     On September 12, 2019, at approximately 9:15 am, a white, male suspect entered

the Alliance Credit Union, located at 5011 Hampton Avenue in St. Louis, MO, within the

Eastern District of Missouri. The suspect approached the bank employees, withdrew a firearm

and announced the robbery. The suspect placed a shoebox on the teller counter and removed the

lid, exposing what appeared to be and what the suspect referred to as a bomb. The suspect

directed the employees behind the teller counter where the vault was located and ordered one of

the employees to open the vault, which they did. The suspect stole approximately $128,000 in

US Currency belonging to the credit union. The suspect took the money and the shoebox and

exited the credit union.

       13.     Through interviews of witnesses and review of the credit union’s surveillance

video, the following description of the suspect was formulated: white male, approximately 6’0”,

thin build, mid to late 60’s, possibly a fake mustache/goatee, and bowed leg(s).



                                                7
  Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 9 of 17 PageID #: 9



          14.   A neighborhood canvass was performed. A witness who worked within close

proximity to the credit union indicated that they spoke to a person who matched the description

of the bank robber prior to the robbery on September 12, 2019. The witness further stated that

they had asked the suspect to move a smaller blue SUV from in front of their business.

          15.   A review of Alliance Credit Union’s exterior cameras was completed.            On

September 12, 2019, at approximately 7:40 am, a blue 2010 Mazda CX-9, with Missouri license

plate “Tokenk,” drove through the parking lot of the Alliance Credit Union. That vehicle is

registered to Candice and Kenny Oneal, at 5756 Hawkins Fuchs Road in St. Louis, MO, within

the Eastern District of Missouri. Kenny Oneal’s (“Oneal”) Department of Revenue Driver’s

License photograph and information is similar in description to that of the suspected bank

robber.

          16.   On September 12, 2019, your affiant conducted physical surveillance of Oneal’s

residence and witnessed Oneal walking to the house through an open garage door. Oneal’s

physical description matched the suspected bank robber. In addition, a blue 2010 Mazda CX-9

with Missouri license plate “Tokenk” was parked in the garage.

          17.   On September 13, 2019, investigators made contact with Oneal at his residence.

Oneal agreed to allow investigators to enter the residence. Oneal was informed that he matched

the description of an individual who had robbed a Credit Union the prior day. Oneal was also

informed that his blue, 2010 Mazda CX-9, with Missouri plate “Tokenk” appeared to have been

used by the robber. Kenny Oneal agreed to show investigators his vehicle, which was parked in

the garage of the residence. Photographs were then taken of the vehicle.

          18.   Investigators again noticed several physical characteristics of Oneal which

matched the robber, including his bowed leg(s), facial features, etc. At that time, detectives from

                                                8
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 10 of 17 PageID #: 10



the St. Louis Metropolitan Police Department (“SLMPD”) placed Oneal into custody. Oneal

directed investigators to a room in the basement in order to change clothes. The Device was

located near the bed and Oneal informed investigators that the Device belonged to him. Oneal

was conveyed to the SLMPD South Patrol. While at South Patrol, the Device rang and the phone

number “314-249-8508” showed on the screen. That number was later determined to belong to

an associate, by the name of “J.F.” Investigators were informed that Oneal was not at his house

at the time of the robbery, but was with J.F.

       19.     On September 13, 2019, contact was made with J.F. who denied being with Oneal

the day prior. To confirm this, J.F. showed investigators text messages from Oneal. Oneal is

listed in J.F.’s phone as “Sundance Kid” at telephone # 314-599-1814, the same number as the

Device. A message on J.F.’s phone was received on September 12, 2019 at approximately 9:45

am, which was approximately 30 minutes after the robbery. The message requests J.F. to

provide an alibi for Oneal’s whereabouts for the morning of September 12, 2019 and then to

delete all text messages between the two parties. A review of the call log on J.F.’s phone

confirmed that he had attempted to contact Oneal the morning of September 13, 2019.

       20.     The Device is currently in the lawful possession of the St. Louis Division of the

Federal Bureau of Investigation (hereinafter the “investigative agency(ies)”).

       21.     In my training and experience, I know that the device has been stored in a manner

in which its contents are, to the extent material to this investigation, in substantially the same

state as they were when the device first came into the possession of the investigative agency(ies).

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       22.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

                                                 9
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 11 of 17 PageID #: 11



Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       23.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence is likely on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                                                 10
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 12 of 17 PageID #: 12



                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       24.      Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

                                          CONCLUSION

       25.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

       26.      Because this warrant seeks only permission to examine a Device already in law

enforcement’s possession, the execution of this warrant does not involve the physical intrusion

onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

       27.      It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the application

and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

                                                 11
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 13 of 17 PageID #: 13



investigation will be searched at this time. Based upon my training and experience, I have

learned that, online criminals actively search for criminal affidavits and search warrants via the

internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them

publicly online through the carding forums. Premature disclosure of the contents of this affidavit

and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

                                                  Respectfully submitted,


                                                  David Herr
                                                  Special Agent
                                                  Federal Bureau of Investigation


Subscribed and sworn to before me on                 of September, 2019



_________________________________________
HONORABLE SHIRLEY P. MENSAH
UNITED STATES MAGISTRATE JUDGE




                                                12
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 14 of 17 PageID #: 14



                                       ATTACHMENT A

       The property to be searched is a SAMSUNG CELL PHONE MODEL SM-G965U, IMEI:

356420092409267. The Device is currently located at the St. Louis Division of the Federal

Bureau of Investigation, in the Eastern District of Missouri.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 15 of 17 PageID #: 15



                                        ATTACHMENT B

       1.      All records on the target devices as detailed in Attachment "A," the evidence,

fruits, and instrumentalities or things otherwise criminally possessed, derived, that are evidence

of, or which have been intended for use as, the means of committing violations of (A) Title 18,

United States Code, Section 2113 (bank robbery) which occurred on May 2, 2019

                    .

       2.      To include information or data stored electronically, only relating to the target

offenses if it is able to be determined at the time of seizure, including dialed-call telephone

numbers; received-call telephone numbers; missed-call telephone numbers; names, telephone

numbers, addresses and other data located in the address books or contacts databases;

photographs; voicemails; emails and text messages stored, and/or removable SIM cards, and/or

removable data cards, and data stored, audio/video files.

       3.      Evidence of user attribution showing who used or owned the target devices to be

searched at the time the things described in this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, and browsing history;

       4.      Records evidencing the use of the Internet to communicate via email, social

media websites, or other electronic means, regarding customer purchases, shipments, financial

transactions, including:

               a. records of Internet Protocol addresses used;·

               b. records of internet activity, including firewall logs, caches, browser history

                   and cookies, "bookmarked" or "favorite" web pages, search terms that the user
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 16 of 17 PageID #: 16



                   entered into any Internet search engine, and records of user-typed web

                   addresses.

       5.      As used above, the terms "records" and "information" include all of the foregoing

terms of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

       6.      All data files, including but not limited to, records and graphic representations,

containing matter pertaining to evidence, instrumentalities, or fruits of Bank Robbery, that is,

documents and visual depictions of accounting records, websites, marketing, and facilitating

records.

       7.      Graphic interchange formats and/or photographs, and other visual depictions of ·

such Graphic Interchange formats (including, but not limited to, JPG, GIP, TIP, AVI and MPEG)

containing matter pertaining to evidence, instrumentalities, or fruits of Bank Robbery.

       8.      Electronic mail, chat logs, Internet Relay Chat (IRC) log files and electronic

messages, concerning the evidence, instrumentalities, or fruits of Bank Robbery.

       9.      Log files and other records concerning dates and times of connection to the

Internet and to websites pertaining to the evidence, instrumentalities, or fruits of Bank Robbery.

       10.     Any Instant Message conversations, chats, e-mails, text messages, or letters

pertaining to the evidence, instrumentalities, or fruits of Bank Robbery.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

                                                 2
 Case: 4:19-mj-07384-SPM Doc. #: 1 Filed: 09/20/19 Page: 17 of 17 PageID #: 17



instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, analysts, attorneys for the government, attorney support staff,

and technical experts. Pursuant to this warrant, the investigative agency may deliver a complete

copy of the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.




                                               3
